                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

                                            )
                United States of America    )              Case No: 20 CR 47-1
                                            )
                v.                          )
                                            )              Magistrate Judge: Gabriel A. Fuentes
                                            )
                Noel Jacquez                )
                                            )

                                           ORDER


       The Government’s unopposed motion to dismiss the complaint (doc. #34) is granted, and the
complaint is dismissed without prejudice.




Date:   July 13, 2020                              /s/ _________________________________
                                                           GABRIEL A. FUENTES
                                                           UNITED STATES MAGISTRATE JUDGE
